CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the use in this Registration Statement on Form N-1A of our reports dated January 12, 2011 relating to the financial statements and financial highlights and to the investment portfolio appearing in Item 6 of the Form N-CSR filing of The New Economy Fund which appear in such Registration Statement.We also consent to the references to us under the headings "Financial highlights" and "Independent registered public accounting firm" in such Registration Statement. PricewaterhouseCoopers LLP Los Angeles, California March 24, 2011 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the use in this Post-Effective Amendment 42 to Registration Statement No. 002-83848 on Form N-1A to the references to us under the headings “Financial highlights” in the Prospectuses and “Independent registered public accounting firm” in the Statement of Additional Information, which are part of such Registration Statement. DELOITTE & TOUCHE LLP Costa Mesa, California March 24, 2011
